DETAILED ACTION
	This office action is in response to the filing of the Applicant Amendment on 4/18/22.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 2 and 29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/3/2022.
Claim 10 is allowable.  Furthermore, claim 30 has been found allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The restriction requirement between the species/subspecies, as set forth in the Office action mailed on 12/27/21 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 12/27/21 is partially withdrawn.  Claims 16, 20, 32, and 35, directed to nonelected species/subspecies are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 2 and 29 directed to nonelected species/subspecies, are withdrawn from consideration because they do not  require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 8 - 9, and 26 - 28 are rejected under 35 U.S.C. 103 as being unpatentable over Sukekawa (US 2018/0331029).
	Regarding claim 1, Sukekawa teaches an integrated assembly, comprising (Figure 1): conductive lines supported by a base and extending along a first direction; some of the conductive lines being digit lines 22; semiconductor pillars 30 over the digit lines 22; each of the semiconductor pillars 30 comprising a channel region between an upper source/drain region and a lower source/drain region; the lower source/drain regions being coupled with the digit lines 22; storage elements 52 coupled with the upper source/drain regions; wordlines 36 extending along a second direction which crosses the first direction; the wordlines 36 (gate portions 40) extending to a first elevation over the base and the pillars 30 (portions 46) extending to a second elevation over the base that exceeds the first elevation (see Figure 1 and 6B); the wordlines 36 including gate regions adjacent the channel regions; shield lines 38 extending along the second direction; each of the shield lines 38 being coupled with a reference voltage (Paragraph 0022); and each of the semiconductor pillars 30 having a first side proximate an associated one of the wordlines, and having a second side proximate an associated one of the shield lines 38.
	Sukekawa teaches that the shield lines have a suitable reference voltage (see Paragraph 0022), thus, it is implied that there is a shield-connection-line.  In the art, generally, when parallel lines share a common voltage, they share a common line.  Generally, the common line runs perpendicular to the direction of parallel lines sharing the common voltage.  In the case of Sukekawa, the direction of the shield-connection-line is unknown.  The direction of the shield-connection-line can be 
(1) perpendicular to the direction of the shield lines (thus in the first direction), 
(2) parallel to the direction of the shield lines (thus in the second direction), or 
(3) diagonal to the direction of the shield lines.
Given the finite number of choices for the direction of the shield-connection-line, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to try forming the shield-connection-line running in the first direction for the device of Sukekawa.  This modification provides that at least one of the conductive lines being a shield-connection-line.
	Regarding claim 4, Sukekawa teaches that the semiconductor pillars 30 are arranged in a matrix comprising rows and columns; the columns comprise the associated semiconductor pillars coupled with a common digit line 22; the semiconductor pillars 30 are spaced from one another by gaps along the first direction; the gaps along a common column alternate between first gaps and second gaps; two of the wordlines 36 are within each of the first gaps; and one of the shield lines 38 is within each of the second gaps.
	Regarding claim 5, Sukekawa teaches that the shield lines are coupled with a reference-voltage- source (Paragraph 0022).  Please see claim 1 for the at least one shield-connection-line.
	Regarding claim 8, Sukekawa teaches that the storage elements 52 are comprised by memory cells of a memory array; each of the memory cells being uniquely addressed with one of the digit lines 22 in combination with one of the wordlines 36.
	Regarding claim 9, Sukekawa teaches that the memory array comprises DRAM (Paragraph 0031).
	Regarding claim 26, Sukekawa teaches an integrated assembly, comprising (Figure 1): digit lines 22 supported by a base and extending along a first direction; transistor active regions 30 over the digit lines 22; each of the active regions 30 comprising a channel region 48 between an upper source/drain region 46 and a lower source/drain region 44; the lower source/drain regions 44 being coupled with the digit lines 22; capacitors 52 coupled with the upper source/drain regions 46; wordlines 36 extending along a second direction which crosses the first direction; the wordlines 36 including gate regions 40 adjacent the channel regions 30; the upper source/drain region 46 having an upper surface elevationally above an uppermost surface of the gate region 40 (further see Figure 6B); and shield lines 38 extending along the second direction; the shield lines 38 being above the digit lines 22.
	Sukekawa teaches that the shield lines have a suitable reference voltage (see Paragraph 0022), thus, it is implied that there is a shield-connection-line.  In the art, generally, when parallel lines share a common voltage, they share a common line.  Generally, the common line runs perpendicular to the direction of parallel lines sharing the common voltage.  In the case of Sukekawa, the direction of the shield-connection-line is unknown.  The direction of the shield-connection-line can be 
(1) perpendicular to the direction of the shield lines (thus in the first direction), 
(2) parallel to the direction of the shield lines (thus in the second direction), or 
(3) diagonal to the direction of the shield lines.
Given the finite number of choices for the direction of the shield-connection-line, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to try forming the shield-connection-line running in the first direction for the device of Sukekawa.  This modification provides that a shield-connection-line extends along the first direction.
	Regarding claims 27 and 28, please see claim 26 for the shield-connection-line.  The shield-connection-line provides a reference voltage (Paragraph 0022), therefore, it must be conductive.  Sukekawa teaches that the digit lines are made of conductive materials listed in paragraph 0015 including metal or metal containing material.  It would have been obvious to one having ordinary skill in the art at the time of the invention to make the digit lines of Sukekawa and the shield-connection-lines with the same metal containing material since metal containing material is a well known conductive material.  Furthermore, it has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), also see In re Leshin, 125 USPQ 416, (1960)).   Please also see MPEP §2144.07.

Claims 6 - 7 are rejected under 35 U.S.C. 103 as being unpatentable over Sukekawa (US 2018/0331029) in view of Uetake (JP 2004-040042).
Regarding claims 6 and 7, Sukekawa teaches the reference-voltage-source (Paragraph 0022).  Sukekawa is not clear if the reference-voltage-source is at ground voltage or not at ground voltage.  Uetake teaches (Paragraph 0035) that shield lines 24A can be at ground or at not ground.  It would have been obvious to one having ordinary skill in the art at the time of the invention to make the reference-voltage-source of Sukekawa at ground or not at ground since both were well known to be suitable for shield lines.

Allowable Subject Matter
Claims 3 and 10 - 25 are allowed.
Claims 30 - 35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
These claims were previously identified as allowed or allowable.  Please see office action mailed on 4/15/22 for detailed explanation.  

Response to Arguments
Applicant's arguments filed 4/18/22 have been fully considered but they are not persuasive.  Regarding claims 1 and 26, the added features of the wordlines extending above the pillars is already taught in Sukekawa.  Applicant refers to Figures 2 - 3 of the present application as showing the added features.  These figures show that the pillar 12 extend over the gate portion 28 of the wordlines.  Similarly, Sukekawa shows that the wordlines 36 with gate portions 40, where the pillars 30 extend over the gate portions 40 of the wordlines.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN MI KIM KING whose telephone number is (571)270-1431. The examiner can normally be reached Monday - Friday, 8:30 AM - 5:00 PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUN MI KIM KING/Examiner, Art Unit 2813                                                                                                                                                                                                        



/SHAHED AHMED/Primary Examiner, Art Unit 2813